DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/remarks filed June 29, 2021. Claims 1-20 are presently pending and are presented for examination.

Continuation Application
4.	This application is a continuation application of U.S. Application 15/148,126, filed 05/06/2016, now U.S. Patent # 10,068,470. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent 

5.	Claim Rejections - 35 USC § 103. Applicant's arguments/remarks filed June 29, 2021 with regard to the previous 35 USC § 103 rejections have been fully considered. Applicant's arguments/remarks are not persuasive. Accordingly, 35 USC § 103 rejection is maintained.
The applicant argues that Verona does not teach “a total distance traveled by the plurality of navigation devices and a total time traveled by the plurality of navigation devices over the path segment and within the time interval using the instantaneous velocities from the probe data as recited by claim 1… Verona would not teach or suggest a total time traveled by the multiple devices over the path or a total distance traveled by the multiple devices over the path. For at least these reasons, Applicant submits that none of Hiestermann, Verona, or combinations thereof teaches or suggests each and every feature of independent claim 1. Accordingly, the rejections of independent claim 1 and associated dependent claims should be withdrawn”
Pursuant to MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103, I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”

(See at least ¶ 73, “the average speed is calculated in step 212, with the total distance calculated by multiple summations in step 208 being divided by the time”). Accordingly, a total time and total distance is impliedly contain in this well-known calculation (See at least ¶ 45, “The traffic data received from the plurality of vehicles provides the traffic information system 10 with the most up-to-date real-time traffic information received from the plurality of other vehicles or devices as these other vehicles travel on roadways.”). Additionally, the limitations described by the claimed invention are conventional and well-known in the art. For example, in the previous Non-Final rejection of this application, Chapman also discloses these features which are part of the record and provide prove that the claimed invention is known. Further, there is nothing in the claimed invention that prevents a person of ordinary skill in the art to use these well-known features to arrive to the limitations of the claimed invention. Accordingly, the rejections of independent claim 1 and associated dependent claims are maintained.
Regarding claim 5, the applicant argues that Verona lacks “wherein the calculating the total distance traveled and the total time traveled comprises computing an expectation value for an average distance traveled and an average time traveled based on a uniform probability distribution in location and time across the path segment and the time interval.”
However, the examiner respectfully disagrees. It is impliedly contained in the prior art that probability is use to determine predictions of time traveled/arrival from/to one point to (See at least ¶ 7, “predicted current travel times calculated using information collected from the vehicles”). These different possibilities of outcome depend greatly on the number of vehicles on the road, their position, speed, etc. Prediction of arrival time or distance travel is also conventional and well-known in the art since this information is also disclosed by Chapman in the previous Non-Final rejection of this application. Accordingly, the rejections of dependent claim 5 and associated dependent claims are maintained.
Regarding claims 10 and 13, the applicant argues that Verona lacks “the proposed combination does not teach or suggest calculation of a total distance traveled and a total time traveled by the plurality of navigation devices over the path segment and within the time interval using the instantaneous velocities”
However, the examiner respectfully disagrees. Claims 10 and 13 contains similar limitations to claim 1 so they are rejected for similar reasons. Please see response to claim 1 above.
The examiner has properly stablished that the limitations of the claimed invention are expressly or impliedly contained in the prior art and it would be obvious for a person of ordinary skill in the art to modify the disclosure/teachings of the prior art to arrive at the claimed invention. Further, the method/apparatus is conventional and well-known in the art. Accordingly, in response to applicant's arguments, 3 7 CFR § 1.111 ( c) requires applicant to "clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections." In this case, applicant has failed to clearly point out patentable novelty and failed to show how the amendment avoids the combination of 1-20. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Hiestermann et al, US 2011/0307165, in view of Vorona et al. US 2012/0083995, hereinafter referred to as Hiestermann and Vorona, respectively.

Regarding claim 1, Hiestermann discloses a method for determining an average traffic speed from a plurality of navigation devices, the method comprising: 
receiving probe data, by a processor, from the plurality of navigation devices (See at least fig 3, ¶ 5, “Such GPS-enabled personal navigation devices, such as those manufactured by TomTom N.V. (www.tomtom.com), may be also configured as probes to record its position at regular intervals. Such probe data points comprise a sequence of discrete positions recorded at a particular time of the day taken at intervals of, for example, one second”), (See at least fig 3, ¶ 14, “Probe data is collected from a plurality of probes traversing the road segment, each probe developing a respective probe trace comprising a sequence of discrete probe positions recorded at a particular time of day”); 
(See at least fig 4, ¶ 20, “FIG. 4 is a chart showing derived Longitudinal Speed Profiles (LSP) for an exemplary road segment (AB), for a particular direction of travel, during different time spans, in this example in 30-minute increments”), (The examiner notes that it would be obvious that a path segment has a starting location and an ending location); 
identifying a time interval having a staring time and an ending time (See at least ¶ 12, “Probe data recorded during the optimal time span and selected on basis of e.g. lane or vehicle type, is collected and then used to statistically derive a longitudinally distributed speeds at positions along the road segment during the optimal time span”), (See at least fig 3-4, ¶ 38, “FIG. 4 shows exemplary Longitudinal Speed Profiles (LSPs) derived from probe data (like that of FIG. 3) for a hypothetical road segment (AB), for a particular direction of travel, during consecutive 30-minute time spans…These LSPs describe velocity variations along the length of a link or road segment for a specified time span”), (The examiner notes that it would be obvious that a time interval has a staring time and an ending time); 
wherein probe data for each of the plurality of navigation devices corresponds to at least a portion of the path segment for at least a portion of the time interval (See at least fig 3, ¶ 14, “Probe data is collected from a plurality of probes traversing the road segment, each probe developing a respective probe trace comprising a sequence of discrete probe positions recorded at a particular time of day”), and the probe data for each navigation device comprises an instantaneous velocity (See at least fig 10, ¶ 13, “instantaneous driving speed of one or more vehicles is compared to the longitudinally distributed speeds for the purpose of assessing the flow efficiency of traffic along a road segment”); 
(See at least ¶ 7, “Speed profiles have been derived by intensively processing this probe data to create average traffic speeds for each road segment, i.e., for each section of road in the digital map, for different time slots or times of the day”), (See at least ¶ 8, “Speed profiles therefore represent a continuous or semi-continuous averaged speed distribution of vehicles derived from probe information, driving along the same section of the road and direction”), (See at least ¶ 15, “The subject invention builds upon known techniques, like the averaged speed profiles used in TomTom IQ Routes, to provide an indication of the most efficient speed at which to drive any particular road segment at any point along its length”), (The examiner notes that based on the above information (distance, time, speed) a person or of  ordinary skill in the art can calculate the average traffic speed for the path segment); and 
outputting the average traffic speed for the path segment and time to a device other than the plurality of navigation devices (See at least ¶ 6, “The probe data, which creates the nodes or probe positions at regular intervals, can be transmitted to a collection service or other map making or data analysis service via wireless transmission”), (See at least ¶ 50, “As shown in more detail in FIG. 12, this traffic flow efficiency assessment may be received by a navigation device 10 for routing purposes, and/ or transmitted to a traffic service center via e.g. a GRPS connection, via a local infrastructure Dedicated Short Range Communication receiver”).
Hiestermann fails to explicitly disclose calculating, by the processor, a total distance traveled by the plurality of navigation devices and a total time traveled by the plurality of navigation devices over the path segment and within the time interval using the instantaneous velocities from the probe data.
(See at least ¶ 21, “information regarding average speed data for road segments traveled by the plurality of third-party users”), (See at least fig 8A, item 212 ¶ 73, “the average speed is calculated in step 212, with the total distance calculated by multiple summations in step 208 being divided by the time”) and within the time interval using the instantaneous velocities from the probe data (See at least  ¶ 44, “The vehicle 10 acts as a probe vehicle for the traffic information server 22, with the data client subroutine 54 additionally reporting data indicating the average speed of the vehicle 10 over a section of road along which the vehicle 10 is moving. The traffic information server 22 receives and stores this speed data received from the vehicle 10 and from a number of other vehicles”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for determining an average traffic speed from a plurality of navigation devices of Hiestermann and include calculating, by the processor, a total distance traveled by the plurality of navigation devices and a total time traveled by the plurality of navigation devices over the path segment and within the time interval using the instantaneous velocities from the probe data as taught by Vorona because it would allow the method to provide a system for receiving average traffic speed data for various road segments, within a computer system in a vehicle, and for displaying this average traffic speed data on a roadmap display on the computer system (Vorona ¶ 12).

Regarding claim 2, Hiestermann discloses the method of claim 1, wherein the probe data for each of the plurality of navigation devices further comprises a geographic location and a (See at least ¶ 6, “FIG. 2 depicts only position data, the recorded data also provides a time stamp for each position”), (The examiner interprets a geographic location equivalent to a position along the road segment. Further, navigational devices are known in the art to provide a geographic location of the position of a vehicle), and wherein the calculating of the total distance traveled and the total time traveled is based on the geographic locations and the timestamps from the probe data (See at least ¶ 12, “Probe data recorded during the optimal time span and selected on basis of e.g. lane or vehicle type, is collected and then used to statistically derive a longitudinally distributed speeds at positions along the road segment during the optimal time span”), (The examiner notes that Vorona also teaches this limitation and it would be obvious to combine, modify, or use itself to teach the invention).

Regarding claim 3, Hiestermann discloses the method of claim 1, wherein the probe data from at least one navigation device having a partial navigation path within the path segment includes only a beginning of the partial navigation path at the starting location of the path segment or only a beginning of the partial navigation path at a starting time of the time interval (See at least ¶ 5, “Such probe data points comprise a sequence of discrete positions recorded at a particular time of the day taken at intervals of, for example, one second”), (See at least ¶ 6, “ the recorded data also provides a time stamp for each position.), (¶ 6, via The probe data, which creates the nodes or probe positions at regular intervals, can be transmitted to a collection service”), (See at least ¶ 34, “the probe data for that time span is bundled, and then statistically analyzed to derive the speed at every point along the link, i.e., the road segment. Alternatively to selecting an optimal time span, the probe data can be analyzed to identify the higher probe speeds regardless of the time span”), (The examiner notes that beginning or endings of a partial navigation path can be interpreted to be positions recorded at a particular time or nodes used to analyze the average speed between points).
 
Regarding claim 4, Hiestermann discloses the method of claim 1, wherein the probe data from at least one navigation device having a partial navigation path within the path segment includes only an ending of the partial navigation path at the ending location of the path segment or only an ending of the partial navigation path at the ending time of the time interval (See at least ¶ 5, “Such probe data points comprise a sequence of discrete positions recorded at a particular time of the day taken at intervals of, for example, one second”), (See at least ¶ 6, “ the recorded data also provides a time stamp for each position.), (¶ 6, via The probe data, which creates the nodes or probe positions at regular intervals, can be transmitted to a collection service”), (See at least ¶ 34, “the probe data for that time span is bundled, and then statistically analyzed to derive the speed at every point along the link, i.e., the road segment. Alternatively to selecting an optimal time span, the probe data can be analyzed to identify the higher probe speeds regardless of the time span”), (The examiner notes that beginning or endings of a partial navigation path can be interpreted to be positions recorded at a particular time or nodes used to analyze the average speed between points).

Regarding claim 5, Hiestermann discloses the method of claim 1.
Hiestermann fails to explicitly disclose wherein the calculating the total distance traveled and the total time traveled comprises computing an expectation value for an average distance 
However, Vorona teaches wherein the calculating the total distance traveled and the total time traveled comprises computing an expectation value for an average distance traveled and an average time traveled based on a uniform probability distribution in location and time across the path segment and the time interval (See at least ¶ 21, “information regarding average speed data for road segments traveled by the plurality of third-party users”), (See at least fig 8A, item 212 ¶ 73, “the average speed is calculated in step 212, with the total distance calculated by multiple summations in step 208 being divided by the time”), (See at least  ¶ 44, “The vehicle 10 acts as a probe vehicle for the traffic information server 22, with the data client subroutine 54 additionally reporting data indicating the average speed of the vehicle 10 over a section of road along which the vehicle 10 is moving. The traffic information server 22 receives and stores this speed data received from the vehicle 10 and from a number of other vehicles”), (The examiner notes that an expectation value can be calculated using position and time in a segment. The uniform distribution is just a known mathematical tool to describe the likelihood or expected distance, time, or speed found in a segment traveled).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for determining an average traffic speed from a plurality of navigation devices of Hiestermann and include wherein the calculating the total distance traveled and the total time traveled comprises computing an expectation value for an average distance traveled and an average time traveled based on a uniform probability distribution in location and time across the path segment and the time interval as taught by Vorona because it would allow the method to provide a system for receiving 

Regarding claim 6, Hiestermann discloses the method of claim 5.
Hiestermann fails to explicitly disclose wherein the expectation value is computed using historical probe data.
However, Vorona teaches wherein the expectation value is computed using historical probe data (See at least ¶ 45, “each device includes historical traffic data gathered for road segments for, in one example, each of the 672 separate 15-minute time periods during the week”), (See at least ¶ 99, “The historic road data would be stored indefinitely for and could be used to make decisions on road repairs or upgrades. Data can include floods, accidents on particular road segments, road repairs, pot holes, traffic patterns and speeds, etc. This historic information would be used to determine if roads required more frequent repairs to alleviate floods or other conditions that occur often in a particular area”), (The examiner notes that an expectation value can be calculated using position and time in a segment. The uniform distribution is just a known mathematical tool to describe the likelihood or expected distance, time, or speed found in a segment traveled).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for determining an average traffic speed from a plurality of navigation devices of Hiestermann and include wherein the expectation value is computed using historical probe data as taught by Vorona because it would allow the method to provide a system for receiving average traffic speed data for various road 

Regarding claim 7, Hiestermann discloses the method of claim 1, further comprising: transmitting, over a connected network, the determined average traffic speed to the device (See at least ¶ 32, “The processor may further be connected to a communication network via a wireless connection, for instance the public switch telephone network, a local area network, a wide area network, the Internet or the like by means of a suitable input/output device”), (See at least ¶ 50, “ this traffic flow efficiency assessment may be received by a navigation device 10 for routing purposes, and/ or transmitted to a traffic service center via e.g. a GRPS connection, via a local infrastructure Dedicated Short Range Communication receiver or communicated directly or indirectly to a second vehicle driving behind the first vehicle”).

Regarding claim 8, Hiestermann discloses the method of claim 1, wherein the starting location, the ending location, the starting time, or the ending time is provided by an end-user computing device (See at least ¶ 5, “Such probe data points comprise a sequence of discrete positions recorded at a particular time of the day taken at intervals of, for example, one second”), (See at least ¶ 6, “ the recorded data also provides a time stamp for each position.), (¶ 6, “The probe data, which creates the nodes or probe positions at regular intervals, can be transmitted to a collection service”), (See at least ¶ 34, “the probe data for that time span is bundled, and then statistically analyzed to derive the speed at every point along the link, i.e., the road segment. Alternatively to selecting an optimal time span, the probe data can be analyzed to identify the higher probe speeds regardless of the time span”), (The examiner notes that beginning or endings of a partial navigation path can be interpreted to be positions recorded at a particular time or nodes used to analyze the average speed between points. Starting and ending location and time must be included when determining average speed of a segment so this feature is part of both references since both reference disclosed or teach average speed in a segment).

Regarding claim 9, Hiestermann discloses the method of claim 1, wherein the path segment is at least 100 meters and the time interval is at least one minute (See at least ¶ 5, “Such probe data points comprise a sequence of discrete positions recorded at a particular time of the day taken at intervals of, for example, one second”), (See at least ¶ 6, “the recorded data also provides a time stamp for each position”), (See at least ¶ 6, “The probe data, which creates the nodes or probe positions at regular intervals, can be transmitted to a collection service”), (See at least ¶ 8, “Speed profiles reflect speed variations per segment per time interval”), (The examiner notes that using  different path segment distances and time intervals would accomplish the same results of determining average traffic speed, therefore it would be obvious for a person of ordinary skill in the art to modify the distance of the segment measured and the time interval of samples. Vorona also teaches this limitation)

Regarding claim 10, Hiestermann discloses a non-transitory computer readable medium including instructions that when executed by a processor are configured to perform a method for determining and transmitting an average traffic speed from a plurality of navigation devices, the method comprising: 
providing a path segment having a starting location and an ending location (See at least fig 4, ¶ 20, “FIG. 4 is a chart showing derived Longitudinal Speed Profiles (LSP) for an exemplary road segment (AB), for a particular direction of travel, during different time spans, in this example in 30-minute increments”), (The examiner notes that it would be obvious that a path segment has a starting location and an ending location); 
providing a time interval having a staring time and an ending time, wherein the path segment and time interval are defined by an end-user computing device in communication with a processor (See at least ¶ 12, “Probe data recorded during the optimal time span and selected on basis of e.g. lane or vehicle type, is collected and then used to statistically derive a longitudinally distributed speeds at positions along the road segment during the optimal time span”), (See at least fig 3-4, ¶ 38, “FIG. 4 shows exemplary Longitudinal Speed Profiles (LSPs) derived from probe data (like that of FIG. 3) for a hypothetical road segment (AB), for a particular direction of travel, during consecutive 30-minute time spans…These LSPs describe velocity variations along the length of a link or road segment for a specified time span”), (The examiner notes that it would be obvious that a time interval has a staring time and an ending time); 
retrieving probe data, by the processor, from the plurality of navigation devices, each navigation device traveling over at least a portion of the path segment for at least a portion of the time interval (See at least fig 3, ¶ 5, “Such GPS-enabled personal navigation devices, such as those manufactured by TomTom N.V. (www.tomtom.com), may be also configured as probes to record its position at regular intervals. Such probe data points comprise a sequence of discrete positions recorded at a particular time of the day taken at intervals of, for example, one second”), (See at least fig 3, ¶ 14, “Probe data is collected from a plurality of probes traversing the road segment, each probe developing a respective probe trace comprising a sequence of discrete probe positions recorded at a particular time of day”), wherein the probe (See at least fig 10, ¶ 13, “instantaneous driving speed of one or more vehicles is compared to the longitudinally distributed speeds for the purpose of assessing the flow efficiency of traffic along a road segment”), a geographic location of the navigation device (See at least ¶ 6, “FIG. 2 depicts only position data, the recorded data also provides a time stamp for each position”), (The examiner interprets a geographic location equivalent to a position along the road segment. Further, navigational devices are known in the art to provide a geographic location of the position of a vehicle), and a timestamp associated with the geographic location and the instantaneous velocity (See at least ¶ 12, “Probe data recorded during the optimal time span and selected on basis of e.g. lane or vehicle type, is collected and then used to statistically derive a longitudinally distributed speeds at positions along the road segment during the optimal time span”), (The examiner notes that Vorona also teaches this limitation and it would be obvious to combine, modify, or use itself to teach the invention); 
determining, by the processor, the average traffic speed for the path segment and time interval based on the calculated distance traveled and the time traveled (See at least ¶ 7, “Speed profiles have been derived by intensively processing this probe data to create average traffic speeds for each road segment, i.e., for each section of road in the digital map, for different time slots or times of the day”), (See at least ¶ 8, “Speed profiles therefore represent a continuous or semi-continuous averaged speed distribution of vehicles derived from probe information, driving along the same section of the road and direction”), (See at least ¶ 15, “The subject invention builds upon known techniques, like the averaged speed profiles used in TomTom IQ Routes, to provide an indication of the most efficient speed at which to drive any particular road segment at any point along its length”), (The examiner notes that based on the above information (distance, time, speed) a person or of  ordinary skill in the art can calculate the average traffic speed for the path segment); and 
transmitting, over a connected network, the determined average traffic speed to the end-user computing device (See at least ¶ 6, “The probe data, which creates the nodes or probe positions at regular intervals, can be transmitted to a collection service or other map making or data analysis service via wireless transmission”), (See at least ¶ 50, “As shown in more detail in FIG. 12, this traffic flow efficiency assessment may be received by a navigation device 10 for routing purposes, and/ or transmitted to a traffic service center via e.g. a GRPS connection, via a local infrastructure Dedicated Short Range Communication receiver”).
Hiestermann fails to explicitly disclose calculating, by the processor, a total distance traveled by the plurality of navigation devices and a total time traveled by the plurality of navigation devices over the path segment and within the time interval using the instantaneous velocities from the probe data.
However, Vorona teaches calculating, by the processor, a total distance traveled by the plurality of navigation devices and a total time traveled by the plurality of navigation devices over the path segment (See at least ¶ 21, “information regarding average speed data for road segments traveled by the plurality of third-party users”), (See at least fig 8A, item 212 ¶ 73, “the average speed is calculated in step 212, with the total distance calculated by multiple summations in step 208 being divided by the time”) and within the time interval using the instantaneous velocities from the probe data (See at least  ¶ 44, “The vehicle 10 acts as a probe vehicle for the traffic information server 22, with the data client subroutine 54 additionally reporting data indicating the average speed of the vehicle 10 over a section of road along which the vehicle 10 is moving. The traffic information server 22 receives and stores this speed data received from the vehicle 10 and from a number of other vehicles”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for determining an average traffic speed from a plurality of navigation devices of Hiestermann and include calculating, by the processor, a total distance traveled by the plurality of navigation devices and a total time traveled by the plurality of navigation devices over the path segment and within the time interval using the instantaneous velocities from the probe data as taught by Vorona because it would allow the method to provide a system for receiving average traffic speed data for various road segments, within a computer system in a vehicle, and for displaying this average traffic speed data on a roadmap display on the computer system (Vorona ¶ 12).

Regarding claim 11, Hiestermann discloses the method of claim 10, wherein the end-user computing device is associated with an autonomous vehicle or a highly automated vehicle (See at least ¶ 36, “The RRDSL is particularly useful for Advanced Driver Assistance (ADAS) and other driving control purposes.”), (See at least ¶ 41, “In more advanced systems, including the so-called ADAS applications which partly automate or take over driving tasks, the navigation device may even take an active role in conforming the current speed to the RRDSL 16 speeds.”).

Regarding claim 12, Hiestermann discloses the method of claim 10.
Hiestermann fails to explicitly disclose wherein the probe data for the plurality of navigation devices does not include complete travel over the path segment.
(See at least ¶ 47, “display screen 34 in a number of data boxes 68, 69 at locations on the road display pattern 62 corresponding to the segments of roads for which data is being displayed. If the average in the two directions of travel along the road segment, two values are shown in a split data box 68. If the average vehicle data speed is determined not to be significantly different in the two directions of travel, a single value is shown in a single value data box 69 vehicle data speed is determined to be significantly different”), (See at least ¶ 60, “a determination is made of whether the data is available within the mapping database 56. If this data is not available, an error message is displayed in step 110, while the system waits to determine whether a user input has occurred”), (The examiner notes that the plurality of navigation devices does not include complete travel over the path segment can be equivalent to unreliable or data error).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for determining and transmitting an average traffic speed from a plurality of navigation devices of Hiestermann and include wherein the probe data for the plurality of navigation devices does not include complete travel over the path segment as taught by Vorona because it would allow the method to provide a system for receiving average traffic speed data for various road segments, within a computer system in a vehicle, and for displaying this average traffic speed data on a roadmap display on the computer system (Vorona ¶ 12).

Regarding claim 13, Hiestermann discloses an apparatus for determining an average traffic speed from a plurality of navigation devices, the apparatus comprising: 
(See at least ¶ 31, “A processor is usually connected to a plurality of memory components including a hard disk, read only memory, electrically erasable programmable read only memory, and random access memory.”), each navigation device traveling over at least a portion of a path segment for at least a portion of a time interval, wherein the path segment comprises a starting location and an ending location (See at least fig 4, ¶ 20, “FIG. 4 is a chart showing derived Longitudinal Speed Profiles (LSP) for an exemplary road segment (AB), for a particular direction of travel, during different time spans, in this example in 30-minute increments”), (The examiner notes that it would be obvious that a path segment has a starting location and an ending location) and the time interval comprises a starting time and an ending time (See at least ¶ 12, “Probe data recorded during the optimal time span and selected on basis of e.g. lane or vehicle type, is collected and then used to statistically derive a longitudinally distributed speeds at positions along the road segment during the optimal time span”), (See at least fig 3-4, ¶ 38, “FIG. 4 shows exemplary Longitudinal Speed Profiles (LSPs) derived from probe data (like that of FIG. 3) for a hypothetical road segment (AB), for a particular direction of travel, during consecutive 30-minute time spans…These LSPs describe velocity variations along the length of a link or road segment for a specified time span”), (The examiner notes that it would be obvious that a time interval has a staring time and an ending time), and wherein the probe data for each navigation device comprises an instantaneous velocity of the navigation device (See at least fig 10, ¶ 13, “instantaneous driving speed of one or more vehicles is compared to the longitudinally distributed speeds for the purpose of assessing the flow efficiency of traffic along a road segment”), a geographic location of the navigation device (See at least ¶ 6, “FIG. 2 depicts only position data, the recorded data also provides a time stamp for each position”), (The examiner interprets a geographic location equivalent to a position along the road segment. Further, navigational devices are known in the art to provide a geographic location of the position of a vehicle), and a timestamp associated with the geographic location and the instantaneous velocity (See at least ¶ 12, “Probe data recorded during the optimal time span and selected on basis of e.g. lane or vehicle type, is collected and then used to statistically derive a longitudinally distributed speeds at positions along the road segment during the optimal time span”), (The examiner notes that Vorona also teaches this limitation and it would be obvious to combine, modify, or use itself to teach the invention); and determine the average traffic speed for the path segment and time interval based on the calculated distance traveled and the time traveled (See at least ¶ 7, “Speed profiles have been derived by intensively processing this probe data to create average traffic speeds for each road segment, i.e., for each section of road in the digital map, for different time slots or times of the day”), (See at least ¶ 8, “Speed profiles therefore represent a continuous or semi-continuous averaged speed distribution of vehicles derived from probe information, driving along the same section of the road and direction”), (See at least ¶ 15, “The subject invention builds upon known techniques, like the averaged speed profiles used in TomTom IQ Routes, to provide an indication of the most efficient speed at which to drive any particular road segment at any point along its length”), (The examiner notes that based on the above information (distance, time, speed) a person or of  ordinary skill in the art can calculate the average traffic speed for the path segment).
Hiestermann fails to explicitly disclose a controller configured to calculate a total distance traveled and a total time traveled by the plurality of navigation devices over the path 
However, Vorona teaches a controller configured to calculate a total distance traveled and a total time traveled by the plurality of navigation devices over the path segment (See at least ¶ 21, “information regarding average speed data for road segments traveled by the plurality of third-party users”), (See at least fig 8A, item 212 ¶ 73, “the average speed is calculated in step 212, with the total distance calculated by multiple summations in step 208 being divided by the time”) and within the time interval using the instantaneous velocities of the plurality of navigation devices (See at least  ¶ 44, “The vehicle 10 acts as a probe vehicle for the traffic information server 22, with the data client subroutine 54 additionally reporting data indicating the average speed of the vehicle 10 over a section of road along which the vehicle 10 is moving. The traffic information server 22 receives and stores this speed data received from the vehicle 10 and from a number of other vehicles”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for determining an average traffic speed from a plurality of navigation devices of Hiestermann and include a controller configured to calculate a total distance traveled and a total time traveled by the plurality of navigation devices over the path segment and within the time interval using the instantaneous velocities of the plurality of navigation devices as taught by Vorona because it would allow the apparatus to provide a system for receiving average traffic speed data for various road segments, within a computer system in a vehicle, and for displaying this average traffic speed data on a roadmap display on the computer system (Vorona ¶ 12).

Regarding claim 14, Hiestermann discloses the apparatus of claim 13, further comprising: a communication interface configured to transmit, over a connected network, the determined average traffic speed to an end-user computing device (See at least ¶ 32, “The processor may further be connected to a communication network via a wireless connection, for instance the public switch telephone network, a local area network, a wide area network, the Internet or the like by means of a suitable input/output device”), (See at least ¶ 50, “ this traffic flow efficiency assessment may be received by a navigation device 10 for routing purposes, and/ or transmitted to a traffic service center via e.g. a GRPS connection, via a local infrastructure Dedicated Short Range Communication receiver or communicated directly or indirectly to a second vehicle driving behind the first vehicle”).

Regarding claim 15, Hiestermann discloses the apparatus of claim 14, wherein the probe data from at least one navigation device having a partial navigation path within the path segment and time interval that includes only a beginning of the partial navigation path at the starting location of the path segment (See at least ¶ 5, “Such probe data points comprise a sequence of discrete positions recorded at a particular time of the day taken at intervals of, for example, one second”), (See at least ¶ 6, “ the recorded data also provides a time stamp for each position.), (¶ 6, via The probe data, which creates the nodes or probe positions at regular intervals, can be transmitted to a collection service”), (See at least ¶ 34, “the probe data for that time span is bundled, and then statistically analyzed to derive the speed at every point along the link, i.e., the road segment. Alternatively to selecting an optimal time span, the probe data can be analyzed to identify the higher probe speeds regardless of the time span”), (The examiner notes that beginning or endings of a partial navigation path can be interpreted to be positions recorded at a particular time or nodes used to analyze the average speed between points).

Regarding claim 16, Hiestermann discloses the apparatus of claim 14, wherein the probe data from at least one navigation device having a partial navigation path within the path segment and time interval that includes only a beginning of the partial navigation path at the starting time of the time interval (See at least ¶ 5, “Such probe data points comprise a sequence of discrete positions recorded at a particular time of the day taken at intervals of, for example, one second”), (See at least ¶ 6, “ the recorded data also provides a time stamp for each position.), (¶ 6, via The probe data, which creates the nodes or probe positions at regular intervals, can be transmitted to a collection service”), (See at least ¶ 34, “the probe data for that time span is bundled, and then statistically analyzed to derive the speed at every point along the link, i.e., the road segment. Alternatively to selecting an optimal time span, the probe data can be analyzed to identify the higher probe speeds regardless of the time span”), (The examiner notes that beginning or endings of a partial navigation path can be interpreted to be positions recorded at a particular time or nodes used to analyze the average speed between points. Further, Vorona also teaches incomplete path segments that can be combined with history information to obtain a more accurate calculation of the missed information).

Regarding claim 17, Hiestermann discloses the apparatus of claim 14, wherein the probe data from at least one navigation device having a partial navigation path within the path segment and time interval that includes only an ending of the partial navigation path at the ending location of the path segment (See at least ¶ 5, “Such probe data points comprise a sequence of discrete positions recorded at a particular time of the day taken at intervals of, for example, one second”), (See at least ¶ 6, “ the recorded data also provides a time stamp for each position.), (¶ 6, via The probe data, which creates the nodes or probe positions at regular intervals, can be transmitted to a collection service”), (See at least ¶ 34, “the probe data for that time span is bundled, and then statistically analyzed to derive the speed at every point along the link, i.e., the road segment. Alternatively to selecting an optimal time span, the probe data can be analyzed to identify the higher probe speeds regardless of the time span”), (The examiner notes that beginning or endings of a partial navigation path can be interpreted to be positions recorded at a particular time or nodes used to analyze the average speed between points. Further, Vorona also teaches incomplete path segments that can be combined with history information to obtain a more accurate calculation of the missed information).

Regarding claim 18, Hiestermann discloses the apparatus of claim 14, wherein the probe data from at least one navigation device having a partial navigation path within the path segment and time interval that includes only an ending of the partial navigation path at the ending time of the time interval (See at least ¶ 5, “Such probe data points comprise a sequence of discrete positions recorded at a particular time of the day taken at intervals of, for example, one second”), (See at least ¶ 6, “ the recorded data also provides a time stamp for each position.), (¶ 6, via The probe data, which creates the nodes or probe positions at regular intervals, can be transmitted to a collection service”), (See at least ¶ 34, “the probe data for that time span is bundled, and then statistically analyzed to derive the speed at every point along the link, i.e., the road segment. Alternatively to selecting an optimal time span, the probe data can be analyzed to identify the higher probe speeds regardless of the time span”), (The examiner notes that beginning or endings of a partial navigation path can be interpreted to be positions recorded at a particular time or nodes used to analyze the average speed between points. Further, Vorona also teaches incomplete path segments that can be combined with history information to obtain a more accurate calculation of the missed information).

Regarding claim 19, Hiestermann discloses the apparatus of claim 14.
Hiestermann fails to explicitly disclose wherein the calculating the total distance traveled and the total time traveled comprises computing an expectation value for an average distance traveled and an average time traveled based on a uniform probability distribution in location and time across the path segment and the time interval.
However, Vorona teaches wherein the calculating the total distance traveled and the total time traveled comprises computing an expectation value for an average distance traveled and an average time traveled based on a uniform probability distribution in location and time across the path segment and the time interval (See at least ¶ 21, “information regarding average speed data for road segments traveled by the plurality of third-party users”), (See at least fig 8A, item 212 ¶ 73, “the average speed is calculated in step 212, with the total distance calculated by multiple summations in step 208 being divided by the time”), (See at least  ¶ 44, “The vehicle 10 acts as a probe vehicle for the traffic information server 22, with the data client subroutine 54 additionally reporting data indicating the average speed of the vehicle 10 over a section of road along which the vehicle 10 is moving. The traffic information server 22 receives and stores this speed data received from the vehicle 10 and from a number of other vehicles”), (The examiner notes that an expectation value can be calculated using position and time in a segment. The uniform distribution is just a known mathematical tool to describe the likelihood or expected distance, time, or speed found in a segment traveled).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an apparatus for determining an average traffic speed from a plurality of navigation devices of Hiestermann and include wherein the calculating the total distance traveled and the total time traveled comprises computing an expectation value for an average distance traveled and an average time traveled based on a uniform probability distribution in location and time across the path segment and the time interval as taught by Vorona because it would allow the method to provide a system for receiving average traffic speed data for various road segments, within a computer system in a vehicle, and for displaying this average traffic speed data on a roadmap display on the computer system (Vorona ¶ 12).

Regarding claim 20, Hiestermann discloses the apparatus of claim 14, wherein the end-user computing device provides a message for an autonomous vehicle or a highly automated vehicle in response to the average traffic speed for the path segment (See at least fig 7, ¶ 50, “the first vehicle, i.e., that which produces the new probe traces, transmits its assessment of the "efficiency" levels to any appropriately enabled receiving device, which could be a traffic service center, a second vehicle via car-to-car communication, and/or to some other interested entity”), (See at least ¶ 36, “The RRDSL is particularly useful for Advanced Driver Assistance (ADAS) and other driving control purposes.”), (See at least ¶ 41, “In more advanced systems, including the so-called ADAS applications which partly automate or take over driving tasks, the navigation device may even take an active role in conforming the current speed to the RRDSL 16 speeds.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665